Citation Nr: 0515527	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  99-06 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for asthma, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1972.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, in May 1998 wherein the 
veteran's rating for his asthma was increased from 10 to 30 
percent disabling, effective October 7, 1997.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in March 1999, of which a transcript is of record.

The Board remanded the case in October 2003.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of the pending appellate issue.

2.  The veteran's bronchial asthma has progressively 
increased in severity, and although he has not had to be 
recently hospitalized, he is required to take a cocktail of 
medications including significant steroids and anti-
inflammatory agents with diminished vital capacity and other 
pulmonary dysfunction reflective of severe impairment; he 
does not now show pronounced asthma with less than 40 percent 
of predicted FEV1 value nor is the ratio to FVC less than 40 
percent.

3.  He is not working other than in odd jobs, and his asthma 
has impacted his ability to work in his longtime jobs or 
construction, but has not required unusual hospitalizations 
or occupational impairment outside that contemplated within 
the schedular criteria.


CONCLUSION OF LAW

The criteria for a 60 percent rating, but no more, for asthma 
are met. 38 U.S.C.A. §§ 1155, 5107 (West. 2002); 38 C.F.R. § 
4.97, Diagnostic Code 6602 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Criteria

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  In part as a 
result of the 2003 remand by the Board, and in part due to 
the development otherwise undertaken by the RO in this case, 
additional evidence is now of record.  The veteran has 
variously indicated that he is aware of what is required in 
the way of evidence and that nothing further is known to 
exist which would benefit his claim.  The Board is satisfied 
that adequate development has taken place and there is a 
sound evidentiary basis for resolution of this issue at 
present without detriment to the due process rights of the 
veteran.

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2004).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  See 38 C.F.R. §§ 3.102, 4.3 (2004).

Amended regulations for rating respiratory system 
disabilities, including traumatic nasal septum deviation, 
were effective October 7, 1996 under 38 C.F.R. 4.96-4.97.  

The veteran's asthma is rated at 30 percent pursuant to 38 
C.F.R. § 4.97, Diagnostic Code 6602.  Pursuant to criteria in 
effect since 1996, asthma is rated based on results of 
pulmonary functions tests, the required treatment, and the 
frequency and severity of asthmatic attacks. A 30 percent 
rating is assigned when forced expiratory volume in one 
second (FEV-1) is in the range from 56 to 70 percent of 
predicted value, or; the ratio of FEV-1 to forced vital 
capacity (FVC) is in the range from 56 through 70 percent, 
or; there is a need for daily inhalation or oral 
bronchodilator therapy, or; need of inhalational anti-
inflammatory medication.

A 60 percent evaluation is assigned where forced expiratory 
volume in one second (FEV-1) is in the range from 40 to 55 
percent of predicted value, or; the ration of FEV-1 to forced 
vital capacity (FVC) is in the range from 40 through 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or: intermittent (at least 
three per year) causes a systemic (oral or parenteral) 
corticosteroids.

A 100 percent rating is assigned for pronounced asthma where 
FEV-1 is less than 40 percent of predicted value, or; the 
ration of FEV-1 to FVC is less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
which requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immunal-suppressive medications. 
38 C.F.R. § 4.96, Diagnostic Code 6602.

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2004); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2004); Fanning v. Brown, 4 Vet. App. 225 
(1993).   In that case, the medical evidence must adequately 
distinguish the reported symptomatology between the various 
diagnosed disorders.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual background 

Extensive prior evaluative reports are in the file for 
comparative purposes.

The veteran was hospitalized in 1993 with moderate 
respiratory distress using accessory muscles.  On discharge, 
his medications included Azmacort metered dose inhalers, 
Proventil, Erythromycin, Nifedipine, Isoniazid and 
Prednisone.

Clinical records are in the file showing ongoing treatment at 
a VA facility for asthma.  

On VA examination in March 1998, the veteran continued to use 
two inhalers which fairly well controlled his acute asthmatic 
problems.  He had not required hospitalization since the 1993 
episode.  Pulmonary findings included FEV-1 of 90%, with FEV-
1/FVC of 68%.  He said that every few days he had shortness 
of breath and wheezing for which he would use the inhalers.

A statement is of record from CAD, M.D., dated in March 1999, 
reflecting that he had seen the veteran since 1998 for 
bronchial asthma as well as hypertensive vascular disease. 

Also of record is the veteran's testimony in 1999 in which he 
described his current symptoms.

On VA examination in October 2002, the veteran indicated he 
was no longer working but could not recall when he gave up 
his last job in shipping.  The veteran was continuing to take 
Serevent, Ventolin and Albuterol measured dose inhalers as 
prescribed by VA.  He was noted to have weighed 190 pounds 
two years before, 185 a year ago, and now weighed 180 pounds.  
He said  that he also had an AeroBid-AM inhaler from other 
sources than VA.  

The veteran estimated that he could walk about 30 minutes on 
a leisurely pace in a shopping mall but he could not walk 
that far if it was hot.  He had more problems in cold 
weather.  He coughed some and brought up a little sputum.  He 
described no specific flare-ups, but the examiner noted that 
his respiratory problems seemed to have progressed little by 
little and had taken him out of the major work force where he 
had been for 20 years, namely shipping and construction.  

Pulmonary function tests were reported by the examiner to 
confirm severe obstructive respiratory problems.  Rhonchi 
were heard everywhere and it was felt that his history and 
pulmonary function tests were suggestive of a high degree of 
small airway obstruction peripherally.  Those areas were 
poorly aerated and were just not moving enough to even cause 
wheezing.  The examiner felt that his symptoms were 
consistent with a classical obstructive picture and more 
severe than he was able to discuss himself.  The examiner 
said he was more disabled than he was able to tell him about, 
and although he was now doing occasional yard work he had 
generally given up work.

The veteran said that on occasion, he would obtain additional 
breathing treatments as an emergency room walk-in.  Chest X-
rays in June 2000 were reported to have shown enlarged 
pulmonary arteries which was felt to be a sign of developing 
pulmonary hypertension.  He also demonstrated peribronchial 
cuffing confirming the probable diagnosis of bronchitis or 
asthma.  Diagnosis was bronchial asthma with slowly 
progressive increase in disability; and untreated 
hypertension.

Pulmonary spirometry studies showed FVC predicted, 5.39; FVC 
measured, 3.35; FVC post measured, 3.52; FVC post % change, 
5.  The FEV1 predicted was 3.875 with FEV1 measured at 2.04.  
FEV % was 71 and TLC was 7.72.  FEV1/EVC ration was 61.  
There was a significant change in FEV1 with use of 
bronchodilator.  

 
Analysis

The Board has carefully analyzed all of the evidence now of 
record in this case.  With the report of the private 
evaluation and VA examination of record, in addition to that 
data already in the file, the evidence is now adequate to 
provide a comprehensive picture of the veteran's actual 
degree of impairment due to bronchial asthma.  

As noted above, the veteran has been prescribed a significant 
variety of potent steroids and other medications, and still 
his bronchial asthma is not totally controlled.  He has lost 
a bit of weight in the past year, and is seen on occasion for 
breathing help at the emergency room.  He has myriad rhonchi, 
chest X-ray evidence of enlarged arteries to the lungs, and 
pulmonary functions tests which show FVC predicted, 5.39; FVC 
measured, 3.35; FVC post measured, 3.52; FVC post % change, 
5.  The FEV1 predicted was 3.875 with FEV1 measured at 2.04.  
FEV % was 71 and TLC was 7.72.  FEV1/EVC ration was 61.  
There was a significant change in FEV1 with use of 
bronchodilator.  

While this does not entirely and unequivocally fulfill all of 
the requirements of the Code 6602 for a 60 percent rating, 
the Board finds that this more nearly than not approximates 
the criteria for a rating assignable at 60 percent for 
bronchial asthma than the 30 percent now assigned.  However, 
absent more pronounced asthma where FEV-1 is less than 40 
percent of predicted value, or; the ration of FEV-1 to FVC is 
less than 40 percent, or other such symptoms, a 100 percent 
rating is not now warranted.  Should his symptoms increase in 
the future he is free to submit evidence at that time for the 
reopening of his claim for increased compensation for his 
asthma. 


Further Considerations

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2004).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary or 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a 60 percent rating, and no more, for 
bronchial asthma, is warranted, subject to the regulatory 
criteria relating to the payment of monetary awards.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


